DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 07/13/2022 is acknowledged.  Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/13/2022.
The traversal is on the ground(s) that claims from Group I and Group III include identical or nearly identical elements and a search of claim 19 would return all art relevant to claim 1, without a need for any additional searching. This is not found persuasive because the process as claimed in claim 1 can be practiced by another and materially different apparatus or by hand. For example, Invention I does not require a control system configured to regulate operation of the additive manufacturing machine, the control system including a processor as claimed in a system of claim 19.  In addition, there is a search and/or examination burden for the patentably distinct species the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02). Moreover, in this case the method and apparatus have separate classification as noted in the restriction, thereby employing a search burden. This restriction is made final.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein analyzing includes performing a finite element analysis" in Line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 6 depends from Claim 1 and “analyzing” is not introduced until Claim 2.
Claims 21 recites “causing an additive manufacturing machine to place material along a first of the plurality of tool paths; … adjusting a second of the plurality of tool paths” which is indefinite. Is Applicant intending to claim a first plurality tool paths and a second set of plurality of tool paths or a first portion and a second portion of a plurality of tool path? According to the instant specification, the plurality of paths has a first portion and a second portion (see [0006] and [0008]). The limitation is examined below in view of the specification.   
Claim(s) 22-25 is/are rejected as being dependent from claim 21 and therefor including all the limitation thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stockett (US 2018/0065307).
Regarding claim 1, Stockett teaches a method for additively manufacturing a structure (Abstract), comprising: 
generating at least one tool path (i.e. pathing module generating a tool path; see Fig. 3 [0007],[0047],[0100] and [0102]); causing an additive manufacturing machine to place material along a first portion (a discharge location) of the at least one tool path (see Figs.9-10;[0093],[0098] and [0100]); monitoring placement of the material along the first portion of the at least one tool path (i.e. a processor (36) monitoring material discharge from nozzle module (24) at a first location) (see [0102]); adjusting a second portion (a planned discharge location) of the at least one tool path based on the placement (see Figs. 9-10;[0102]); and causing the additive manufacturing machine to place material along the second portion of the at least one tool path after the adjusting (i.e. the processor (36) may automatically adjust operation of head (20) based on a comparison between the discharge location adjustment) (see claim 1; [0102-0103]).  
Regarding claim 2,  Stockett further teaches the method, wherein generating includes: analyzing a virtual model of the structure based on intended loading of the structure (i.e. the processor (36) determines that the structure (12) to be fabricated is a performance-critical part based on anticipated loading of structure (12) and/or performance specifications for given loading conditions) (see Fig. 5; [0029],[0040],[0052],[0055] and [0065]); and generating the at least one tool path based on the analyzing such that the structure achieves a desired performance (see Fig. 5;[0065-0066]).  
Regarding claim 3, Stockett further teaches the method, further including updating the virtual model of the structure based on the placement (see Fig. 3 and Fig. 5; [0055] and [0065-0066]).  
Regarding claim 6, Stockett further teaches the method, wherein analyzing includes performing a finite element analysis (see [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5,11-13 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockett (US 2018/0065307).
Regarding claim 4, Stockett teaches the method as discussed in claim 1 above.
Stockett does not explicitly teach wherein adjusting the second portion of the at least one tool path includes reanalyzing the virtual model and adjusting the second portion based on the reanalyzing such that the structure achieves the desired performance regardless of a deviation of the placement from the first portion.  However, Stockett teaches the processor (32) is configured to determine the need for swapping of nozzle modules (24) based on comparisons of locations and orientations of the material placement as planned paths with known capabilities of nozzle modules (24) (see Fig.3 and Fig. 5; [0074]), and the processor (36) compares the location and/or orientation of the discharged material to a second or narrower tolerance zone positioned about the planned location and/or orientation and  adjust the trajectory of nozzle module (24) accordingly (see Figs. 1-5 ;claims 1 and 3 and [0103]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for additively manufacturing as taught by Stockett with adjusting the second portion of the at least one tool path includes reanalyzing the virtual model and adjusting the second portion based on the reanalyzing such that the structure achieves the desired performance regardless of a deviation of the placement from the first portion for the purpose of controlling and adjust discharge parameters based on the comparison and reanalyzing process.
Regarding claim 5, Modified Stockett further teaches the method, wherein reanalyzing includes performing a finite element analysis (see [0055]).  
Regarding claim 11, Stockett further teaches the method wherein causing the additive manufacturing machine to place the material along the first portion of the at least one tool path includes moving an outlet of the additive manufacturing machine to approach a starting point of the first portion …at  about 90 degree relative to a trajectory of the first portion at the starting point (see [0063],[0096] and [0098-0100]) but Stockett does not explicitly teach moving an outlet of the additive manufacturing machine to approach a starting point of the first portion at an oblique angle relative to a trajectory of the first portion at the starting point. However, since Stockett teaches moving head (20) and nozzle module (24) through a trajectory change to a new trajectory (e.g., to pivot nozzle module (24)) through a specific angle around the corner, rotating nozzle module (24) to maintain fiber integrity (see [0100]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for additively manufacturing as taught by Stockett with moving an outlet of the additive manufacturing machine to approach a starting point of the first portion at an oblique angle relative to a trajectory of the first portion at the starting point in order to maintain fiber integrity (see [0100]). 
In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)
Regarding claim 12, Stockett further teaches the method, wherein causing the additive manufacturing machine to place the material along the second portion of the at least one tool path includes moving -3-Application No. 17/304,033Attorney Docket No. 0101-03an outlet of the additive manufacturing machine to leave an ending point of the second portion at … relative to a trajectory of the second portion at the ending point (see [0063],[0096] and [0098-0100]) but Stockett does not explicitly teach moving an outlet of the additive manufacturing machine to leave an ending point of the second portion at an oblique angle relative to a trajectory of the second portion at the ending point.  
However, since Stockett teaches moving head (20) and nozzle module (24) through a trajectory change to a new trajectory (e.g., to pivot nozzle module (24)) through a specific angle around the corner, rotating nozzle module (24) to maintain fiber integrity (see [0100]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for additively manufacturing as taught by Stockett with moving an outlet of the additive manufacturing machine to leave an ending point of the second portion at an oblique angle relative to a trajectory of the second portion at the ending point in order to maintain fiber integrity (see [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)
Regarding claim 13, Stockett further teaches the method, wherein causing the additive manufacturing machine to place the material along the second portion of the at least one tool path includes moving an outlet of the additive manufacturing machine to leave an ending point of the second portion at an angle … relative to a trajectory of the second portion at the ending point (see [0063],[0096] and [0098-0100]) but Stockett does not explicitly teach moving an outlet of the additive manufacturing machine to leave an ending point of the second portion at an oblique angle relative to a trajectory of the second portion at the ending point. 
However, since Stockett teaches moving head (20) and nozzle module (24) through a trajectory change to a new trajectory (e.g., to pivot nozzle module (24)) through a specific angle around the corner, rotating nozzle module (24) to maintain fiber integrity (see [0100]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for additively manufacturing as taught by Stockett with moving an outlet of the additive manufacturing machine to leave an ending point of the second portion at an oblique angle relative to a trajectory of the second portion at the ending point in order to maintain fiber integrity (see [0100]). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (Please see MPEP 2144.05 I for further details)
Regarding claim 21, Stockett teaches a method for additively manufacturing a structure (12) (see Abstract and Fig.1), comprising: analyzing a virtual model of the structure; responsively generating a plan for manufacturing the structure (see Fig. 5; [0029],[0040],[0052],[0055] and [0065]), the plan including a plurality of tool paths (see [0043],[0050] and [0063-0064]); causing an additive manufacturing machine to place material along a first of the plurality of tool paths; monitoring placement of the material along the first of the plurality of tool paths(see Figs.9-10;[0093],[0098] and [0100-0102]).
 Stockett does not explicitly teach reanalyzing the virtual model based on the placement; adjusting a second of the plurality of tool paths based on the reanalyzing; and causing the additive manufacturing machine to place material along the second of the plurality of tool paths after the adjusting.
However, Stockett teaches the processor (32) is configured to determine the need for swapping of nozzle modules (24) based on comparisons of locations and orientations of the material placement as planned paths with known capabilities of nozzle modules (24) (see Fig.3 and Fig. 5; [0074]), and the processor (36) compares the location and/or orientation of the discharged material to a second or narrower tolerance zone positioned about the planned location and/or orientation and adjust the trajectory of nozzle module (24) accordingly (see Figs. 1-5 ;claims 1 and 3 and [0103]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for additively manufacturing as taught by Stockett with reanalyzing the virtual model based on the placement; adjusting a second of the plurality of tool paths based on the reanalyzing in order to control and to adjust discharge parameters based on the comparison and reanalyzing process.
 Stockett further teaches causing the additive manufacturing machine to place material along the second of the plurality of tool paths after the adjusting for the purpose of controlling and adjust discharge parameters based on the comparison and reanalyzing process (i.e. the processor (36) may automatically adjust operation of head (20) based on a comparison between the discharge location adjustment) (see claim 1; [0102-0103]).  
Regarding claim 22, Stockett further teaches the method, wherein reanalyzing includes performing a finite element analysis (see [0055]).   
Regarding claim 23, Stockett further teaches the method, wherein analyzing the virtual model includes analyzing the virtual model based on intended loading of the structure (i.e. the processor (36) determines that the structure (12) to be fabricated is a performance-critical part based on anticipated loading of structure (12) and/or performance specifications for given loading conditions) (see Fig. 5; [0029],[0040],[0052],[0055] and [0065]).
Regarding claim 24, Stockett further teaches the method, wherein adjusting the second of the plurality of tool paths includes adjusting the second of the plurality of tool paths based on the reanalyzing such that the structure achieves a desired performance regardless of a deviation of the first of the plurality of tool paths from a planned location (see Figs. 1-5; [0043],[0063],[0074] and [0100-0103]).
Regarding claim 25, Stockett further teaches the method, further including updating the virtual model of the structure based on the placement (see Figs. 9-10 [0061] and [0102]).

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockett (US 2018/0065307) as applied to claim 1 above, and further in view of Mark (US 2015/0314531).
Regarding claim 7, Stockett further teaches the method, further including selectively severing the material via a moving cut process (see [0109-0110]).  However, Stockett does not teach selectively severing the material via a stationary cut process. In the same filed of endeavor, 3-D printing methods, Mark teaches a three dimensional printing method comprises selectively severing the material via a stationary cut process (i.e. cutting the filaments while the printhead and the  filament drive simultaneously  pause) (step131) (see Fig.1 and Figs. 12-13;[0020],[0140] and [0168]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a method for additively manufacturing as taught by Stockett with selectively severing the material via a stationary cut process as taught by Mark in order to avoid waist of the material and save cost.
Regarding claim 8, Modified Stockett in view of Mark further teaches  the method, wherein the stationary cut process includes: causing motion of the additive manufacturing machine to stop (see [0020],[0140] and [0168] of Mark); deactivating a cure source configured to cure the material (see [0098] and [0101] of Stockett); clamping the material; and activating a cutting mechanism (see [0100-0101] and [0109] of Stockett and [0140] of Mark) .  
Regarding claim 9, Modified Stockett in view of Mark further teaches the method, further including anchoring a tail end of the severed material and thereafter unclamping the material (see [0092-0095] of Stockett and [0140] of Mark) .  
Regarding claim 10, Stockett further teaches the method, wherein the moving cut process includes continuously discharging material from the additive manufacturing machine during severing (see [0109-0110]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743